       Case 2:18-cv-00437 Document 12 Filed on 03/26/19 in TXSD Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS

SONIA JOHNSON,                                §
                                              §
               Plaintiff,                     §    Civil Action No. 2:18-cv-00437
                                              §
               v.                             §
                                              §
RENT-A-CENTER, INC.,                          §
                                              §
               Defendant.                     §
                                              §
                                              §


                                 NOTICE OF SETTLEMENT

       TO THE CLERK:

NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have reached

settlement. The parties anticipate filing a stipulation of dismissal of this action with prejudice

pursuant to Fed. R. Civ. P. 41 (a) within sixty (60) days.



                                              RESPECTFULLY SUBMITTED,

  DATED: March 26, 2019
                                             By: /s/ Amy L. Bennecoff Ginsburg
                                                 Amy L. Bennecoff Ginsburg, Esq.
                                                 Kimmel & Silverman, P.C.
                                                 30 E. Butler Avenue
                                                 Ambler, PA 19002
                                                 Tel: 215-540-8888
                                                 Fax: 215-540-8817
                                                 aginsburg@creditlaw.com

                                                  Attorney for the Plaintiff
      Case 2:18-cv-00437 Document 12 Filed on 03/26/19 in TXSD Page 2 of 2



                               CERTIFICATE OF SERVICE

              I, Amy L. Bennecoff Ginsburg, Esquire, do certify that I served a true and correct

copy of the Notice of Settlement in the above-captioned matter, upon the following via CM/ECF

system:

                              Donald Bradley Dickinson, Esq.
                                   Dickinson Bartlett PC
                           6440 North Central Expressway, Ste 412
                                      Dallas, TX 75206
                                   Phone: 214-368-3055
                                     Fax: 214-368-3088
                                 Email: bradd@dblaws.com
                                  Attorneys for Defendant


Dated: March 26, 2019                      By: /s/ Amy L. Bennecoff Ginsburg
                                           Amy L. Bennecoff Ginsburg, Esq.
                                           Kimmel & Silverman, P.C.
                                           30 E. Butler Avenue
                                           Ambler, PA 19002
                                           Tel: 215-540-8888
                                           Fax: 215-540-8817
                                           aginsburg@creditlaw.com
